IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          No. 253 MAL 2015

                    Respondent
                                       Petition for Allowance of Appeal from the
                                       Order of the Superior Court
            v.


PRESTON PIAZZA,

                    Petitioner


                                   ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.